Citation Nr: 0417862	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-05 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, July 1974 to July 1978, October 1987 to March 
1988, and June 1988 to June 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
service connection for a right ankle disability.

The veteran's representative noted at a Board Videoconference 
hearing held in January 2004 that the RO failed to consider 
evidence submitted in September 2002.  The evidence consists 
of a personal statement from the veteran, treatment reports 
from Hoag Memorial Hospital, and a Statement in Support of 
the Claim (VA Form 21-4138).  However, a supplemental 
statement of the case issued by the RO in May 2003 shows that 
the evidence in question was considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a right ankle 
disability.  At a videoconference hearing held in January 
2004, the veteran testified that he originally injured his 
ankle while on active duty some time between 1974 and 1976.  
He stated that the injury occurred when he was jumping out of 
a tank.  He did not seek any medical treatment.  Instead, he 
treated the injury himself by elevating the ankle and putting 
ice on it.  

The veteran stated that he reinjured the ankle in 1991 while 
on active duty.  This injury occurred while he was playing 
basketball.  Once again, the veteran did not seek medical 
treatment, but treated the injury himself by applying ice and 
taking Motrin.  He claims that the injury has never fully 
healed since that time.  It was also asserted on behalf of 
and by the veteran at the January 2004 Board hearing, in 
essence, that his right ankle disability was caused or 
aggravated by his service-connected left ankle disorder.

The veteran was discharged from service in June 1997.  The 
service medical records show no right ankle injury or 
disability.  He concedes that he never sought treatment for 
his right ankle during service.

The veteran filed a claim for a right ankle disability in 
December 2000.  He also claimed service connection for a low 
back disability, a left ankle disability, hearing loss, 
residual scars, a right knee disability, and a left knee 
disability.  He underwent a VA examination in October 2001; 
however, since there were no service medical records 
reflecting a right ankle disability, the clinician did not 
conduct an examination of the right ankle.  (Service 
connection was subsequently granted for several disabilities, 
to include low back and left ankle disorders, each rated 10 
percent.  Service connection was denied for a right ankle 
disability.)  

Private medical records show that the veteran underwent an x-
ray of both ankles in May 2001.  The x-rays revealed mild 
degenerative changes in both the left and right ankles.  It 
was also noted that there was a small bony density adjacent 
to the medial malleolus of the right ankle, consistent with 
an old avulsion injury.

The fact that the veteran has a current right ankle 
disability is not in dispute.  The questions presented during 
this appeal are whether the disability at issue is causally 
linked to an in-service injury or whether it was caused or 
aggravated by the veteran's service-connected left ankle 
disability.  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  In addition, disability which is proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310(a) (2003).  
The Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service- connected disability.  Id.

While the service medical records show no right ankle injury 
or disability, in view of the veteran's testimony regarding 
in-service right ankle trauma and the X-ray evidence of a 
finding indicative of an old avulsion fracture of the right 
ankle, dated within a few years of service, as well as the 
assertion that the right ankle disability may have been 
caused or aggravated by the veteran's service-connected left 
ankle disability, the Board finds it necessary to remand the 
claim for a VA examination that includes opinions as to 
whether the veteran's right ankle disability is linked to 
service or to his service connected left ankle disability.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The RO must also assure compliance with the requirements of 
the Veteran Claims assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2003).  In order to comply under the VCAA, the veteran must 
be notified as to what he must show to prevail in this claim, 
what information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of the impact of 
the notification requirements on his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for a right ankle disability 
since service.  After securing the 
necessary releases, all such records that 
are not already in the claims folder 
should be obtained.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
determining the nature, etiology and 
severity of any right ankle disability 
that may be present.  Following a review 
of the relevant medical evidence in the 
claims file, to include the service 
personnel records reflecting almost 16 
years of active service between September 
1967 and June 1997, service medical 
records, and post-service medical 
records, including x-rays of both ankles 
in May 2001, which showed bilateral 
degenerative changes and a small bony 
density adjacent to the medial malleolus 
of the right ankle, consistent with an 
old avulsion injury; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to provide the following opinions: (1) 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
higher likelihood) that any disability of 
the right ankle that may currently be 
present began during or is related to any 
incident of service; (2) whether it is at 
least as likely as not that the veteran's 
right ankle disability was caused or 
aggravated by his service-connected left 
ankle and/or low back disability.  The 
clinician is asked to provide a rationale 
for any opinion expressed.  

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
right ankle disability, to include as 
secondary to a service-connected left 
ankle and/or low back disability, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in May 
2003.    

7.  If any benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
must contain the law and regulation 
relating to claims for secondary service 
connection and notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2003 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




